Citation Nr: 1242383	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for service-connected migraine headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1979 to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA), which continued a non-compensable evaluation for tension headaches.  

In a Supplemental SOC issued in January 2011, the RO granted an increased rating of 30 percent for headaches, effective from July 24, 2007, the date of the Veteran's increased rating claim, also representing the start of the appeal period in this case.  In addition, the RO recharcaterized the condition as migraine headaches.  Because the aforementioned increase does not represent the maximum rating available for migraine headaches, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the claim on appeal is characterized as shown on the title page of this decision.

In October 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A December 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  



FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected migraine headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information regarding his increased rating claim in correspondence issued to him by VA in March 2009.  Thereafter, the RO adjudicated the claim in a September 2009 Statement of the Case (SOC) and in Supplemental SOCs issued in January 2011 and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements from the Veteran and his representative.  VA records current to March 2012 are also on file and in hearing testimony presented in October 2012, the Veteran indicated that he had not been treated by VA for headaches since that time (transcript p. 6).  Additionally, the Veteran provided testimony at an October 2012 Board hearing, following which additional evidence was added to the record which was accompanied by a waiver.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in October 2007 and November 2010 in connection with the claim currently on appeal.  The Veteran has not maintained that either of these examinations is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds these examinations adequate, as each contains a history and report of symptoms obtained from the Veteran and a thorough clinical examination relevant to the applicable rating criteria.  

In hearing testimony provided in October 2012, the Veteran indicated that he thought his headaches symptoms had increased because he was taking more time off from work (transcript p. 6).  However, a remand for another examination is not required in this case.  In this regard, a critical element relating to the Veteran's increased rating claim involves showing evidence of that the service-connected headaches are productive of severe economic inadaptability, a component that would generally not be established through clinical findings or examination.  Instead, the Veteran provided copious recent evidence relating to this element in the form of his October 2012 Board hearing testimony, and evidence added to the file in 2012, which was accompanied by a waiver.  This evidence includes a statement from the timekeeper at his job and leave statements dated from 2008 to 2012.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Background

In a rating action dated in June 2003, service connection was established for tension headaches, for which an initial non-compensable evaluation was assigned effective from October 1998.  On July 24, 2007, the Veteran filed an increased rating claim, representing the start of the appeal period in this case.

Private medical records dated between January 2006 and January 2007 reflect that the Veteran was treated for headaches and sinusitis.  A January 2006 record reflects that the Veteran gave a 15 year history of headaches and reported that these occurred mostly in the morning and could last for several minutes to hours.  

A June 2007 private medical record reflects that the Veteran complained of having occipital and frontal headaches, with symptoms of throbbing, pounding, photophobia, and nausea.  When such symptoms occur, he explained that he had to go home and lie down in a dark room.  He reported that he missed work 3 to 4 times a month and it was noted that he worked for VA administering medical benefits.  Examination revealed decreased motion of the cervical spine and pain over the skull.  Mixed headaches disorder was assessed.  The physician explained that the Veteran had a classic mixed headache disorder chronic daily and tension), which periodically exacerbated into a vascular headaches which caused him to miss work.  It was noted that these headaches typically became worse over time and the physician observed that the Veteran's desk job might be irritating his neck muscles.   .  

A VA examination was conducted in October 2007 and the computer records were reviewed.  The Veteran reported that he wakes up every morning with a headache, which abates as the day continues.  It was noted that his current medication regimen included Nortriptyline and Excedrin.  It was noted that there were no visual changes associated with the headaches.  The report mentioned that the Veteran was employed as a supply technician and had lost 15 days of work during the past 12 months due to headaches.  Chronic muscle contracture headaches (tension headaches) were diagnosed.  

In April 2009, statements from two of the Veteran's VA supervisors were received, attesting to the fact that the Veteran had missed numerous days of work and sometimes needed to leave work early, which he reported was due to headache symptoms.  

A VA examination was conducted in November 2010 and medical records were reviewed.  The Veteran indicated that he experienced headaches every day, which became more painful throughout the day.  It was noted that he preferred to lay down when headaches occurred and would leave whatever activity he was doing and go home.  He mentioned that he fights through his headaches at work because if he lays down at work he would be fired.  The report indicated that the Veteran missed 3 days of work a month due to symptoms and that work had been accommodating.  Migraine headaches were diagnosed characterized by throbbing, queasiness, pain and photophobia, and described as prostrating 3 days a month. Also diagnosed were chronic daily headaches, characterized by a waking dull headache, becoming worse during the day.   

Kaiser medical records dated from 2005 to 2010, reveal treatment for headache symptoms.  

VA records dated from 2009 and 2012 reflect that the Veteran continued to complain of and be treated for headaches, and had received emergency room treatment for flare-ups of headaches on at least 2 occasions.  

The Veteran provided testimony at a videoconference hearing held in October 2012.  He indicated that he experienced headaches 5 to 6 times a month, with approximately 4 of these of incapacitating intensity causing him to stay home from work or leave work early.  He also stated that accommodations for his condition had been made in conjunction with his job at VA as a purchasing agent, to include having ergonomic equipment at his desk.  The testimony indicated that the Veteran missed work 3 to 4 times a month due to headache symptoms, and used home oxygen as well as the prescribed medication Verapamil to treat his headaches.  The intensity of the headaches was assessed as 8/10, lasting from 1 to 3 days.  The Veteran indicated that he used sick and annual leave for work absence purposes when he had headache symptoms and indicated that he had never been on leave without pay or FMLA status.  

Also added to the file was the Veteran's leave record from January 2008 to August 2012, reflecting the use of copious amounts of sick and annual leave for just about every month.  Also presented for the record was a September 2012 statement from an administrative assistant and timekeeper of the Veteran's department indicating that she had taken several calls from the Veteran indicating that he would be taking sick leave due to headaches.  


Analysis

The Veteran contends that his service-connected migraine headaches warrant an evaluation in excess of 30 percent.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headaches have been assigned a 30 percent disability rating for the entirety of the appeal period extending from July 24, 2007, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  As pointed out in the joint motion, "inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18  Vet. App. 440, 446 (2004).  

Further it has been held that nothing in diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16 (2012).  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447.

In order to be entitled to a rating in excess of the assigned 30 percent rating, the evidence must show that the Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks productive of severe economic inadaptability.  Having evaluated both the lay and clinical evidence presented for the record, the Board cannot conclude that the criteria for the assignment of a 50 percent evaluation have been met for any portion of the appeal period.  In essence, the evidence does not demonstrate very frequent and prolonged headaches resulting in severe economic inadaptability.

The evidence indicates that the Veteran has prostrating headaches occurring approximately 4 times a month.  Accordingly, the element of very frequent completely prostrating headache attacks is established.  Further, the element of prolonged attacks is also arguably established by the Veteran's testimony to the effect that his headaches last from 1 to 3 days.   

However, and significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Even if it were determined that the Veteran had frequent, prolonged and prostrating headache attacks, there is lack of evidence in this case reflecting that headaches are productive of severe economic inadaptability.  The Board acknowledges that the Veteran's headaches have required the use of significant amounts of sick and annual leave from work as shown between 2008 and 2012.  The Veteran himself has estimated that he misses 3 to 4 whole or partial days of work every month due to headache symptoms.  

However, the Veteran has been a full-time, VA employee throughout the entirety of the appeal period in this case extending from July 2007.  He has not reported having any disciplinary problems due to his absences, and stated that he has never been on FMLA status.  Significantly, he also reported that he has never been on leave without pay status and there is no indication that his job is at risk due to his headache disorder or leave taken in association with this disorder.  

The Veteran's representative has argued that the Court of Appeals for Veterans Claims has held that the term "productive of severe economic inadaptability" could be read as having either the meaning of "producing" or the more liberal meaning "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (citing Brown v. Gardner, 513 U.S. 115, 118 (1994).  Although the Veteran asserts that his migraine headaches are capable of producing severe economic inadaptability, he points to nothing in the record to support that conclusion, and offers only his own assessment that because he suffers from very frequent, completely prostrating and prolonged migraine headache attacks, these attacks must be capable of producing severe economic inadaptability-even though they have not actually done so at any time during the appeal period extending from July 2007.  

The Board also points out that in the Pierce case, the appellant contended he was unemployed due to his headaches.  In this case the Veteran makes no such contentions, nor does he even suggest that his condition requires any significant adjustment in his work schedule, such as working part-time.  Rather, the Veteran has been employed throughout the course of this appeal, is apparently able to complete his workload even with his absences as evidence by the fact that he does not report being counseled or disciplined at work at any time during the appeal period, and loses only about three to four days of work each month due to his headaches.  

Here, it appears that the Veteran maintains that primarily by virtue of the duration and number of absences from work, severe economic inadaptability is shown.  However, the fact remains that to this point no economic inadaptability, severe or otherwise, has resulted from his headache condition and related absences, as shown during the past 5 years extending from 2007 to 2012.  In this regard, during this time period, the Veteran has never been on FMLA, leave without pay or part-time status and there is no indication that he has ever received less than a full pay check as a result of his headache condition.  Based on this history, there is no reason to believe that in the future, even given the frequency, duration and intensity of the Veteran's headaches, as well as the continued use of his leave at a comparable rate, his headaches will be capable of producing severe economic inadaptability.  Thus at this point, there is no evidence that the service-connected headache disorder has yet produced or will speculatively in the future be capable of producing, severe economic inadaptability.  As such, the criteria for an increased rating are not met for any portion of the appeal period.   

Pursuant to the above discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim, and accordingly, it must be denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, service connected migraine headaches have been appropriately assigned a 30 percent evaluation, which is to be continued for the entirety of the appeal period.  38 C.F.R. 4.124(a), Diagnostic Code 8100 (2012).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, consideration of the next analytical step is not undertaken and referral for extraschedular consideration is not required.  But if the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the record does not establish that the rating criteria are inadequate for rating either the Veteran's migraine headaches.  The competent medical evidence of record shows that his migraine headaches, while prostrating at times, are not productive of severe economic inadaptability.  As noted above, even in spite of the severity of his headache symptoms, the Veteran has maintained full-time employment throughout the appeal period.  In this case, the symptoms described by the Veteran and in the clinical records fit within the criteria found in the relevant diagnostic code (8100) used for evaluating headaches.  In short, for the reasons already set forth above in denying the appeal for an evaluation in excess of 30 percent for headaches, the rating criteria contemplate not only his symptoms but the severity of the condition.  Therefore, as the assigned rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed by VA, where he has steadily worked for many years.  As such, consideration of TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for migraine headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


